Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/661,914 has a total 20 claims pending in the application; there are 2 independent claims and 18 dependent claims all of which are ready for examination by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 appears to be directed to an abstract idea without reciting additional limitations that tie it to a practical application or without reciting additional limitations that amount to significantly more than the abstract idea.  One can mentally receiving metadata, selecting data item, moving the selected data item. The additional limitation moving the data item from primary storage and secondary storage which are insignificant extra solution activities under step 2A prong II and well understood routine and conventional under step 2B (For Berkhiemer See MPEP 2106.05(d)(II) Versata.)
	Step 2A, Prong One: Mathematical Concepts
Independent claims 1 and 11 are directed to selecting data items and moving the selected data items 
Limitations include: Receiving metadata for data items
		Step 2A Prong Two and Step 2B
The computer receives metadata for data items, selecting data item and moving the selected data items would constitute use of a generic computer used as tool to implement the abstract idea discussed above.

i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);

Accordingly claim 1-20 are found to be directed to a patent ineligible abstract idea.
		Claims 11-19 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter. 
		Claim 11 teaches a computer program product comprising a computer readable storage medium without any language within the claim or the applicant’s specification specifying that the medium is tied to a non-transitory medium and not merely a signal or carrier wave. The applicant could overcome this rejection by including a statement that the medium is a non-transitory embodiment.
		  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 9, 11-12, 15, 19-20 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Sighvi et al (U.S. Pub No. 2018/0034890 A1).

As per claim 1, Singhvi discloses a computer-implemented method, comprising: 
receiving custom metadata for several data items, the data items having system metadata associated therewith (par 0037, 0039]); 
selecting, based on the custom metadata, some of the data items to move between a primary storage system and a secondary storage system (Par [0039] selecting data to be deploy); and 
moving the selected data item(s) between the primary storage system and the secondary storage system (Lennon: Par [0039] deploy the data from secured database to destination organization). As per claim 2, Singhvi discloses the computer-implemented method of claim 1, wherein the selecting includes selecting data items having particular custom metadata for co-location on the secondary storage system (par [0020]).
As per claim 5, Singhvi discloses the computer-implemented method of claim 1, wherein at least some of the custom metadata is created by deep data inspection techniques (Fig 4).As per claim 9, Singhvi discloses the computer-implemented method of claim 1, wherein the moving is part of a migration process (Par [0018]). 
As per claim 11, Singhvi discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 

select, by the computer, based on the custom metadata, some of the data items to move between a primary storage system and a secondary storage system (Par [0039] selecting data to be deploy); and
 move, by the computer, the selected data item(s) between the primary storage system and the secondary storage system (Lennon: Par [0039] deploy the data from secured database to destination organization).As per claim 12, Singhvi discloses the computer program product of claim 11, the selecting includes selecting data items having particular custom metadata for co-location on the secondary storage system (Par [0020]). As per claim 15, Singhvi discloses the computer program product of claim 11, wherein at least some of the custom metadata is created by deep data inspection techniques (Fig 4). 
As per claim 19, Singhvi discloses the computer program product of claim 11, wherein the moving is part of a migration process (Par [0018]).As per claim 20, Singhvi discloses a system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: 
receive custom metadata for several data items, the data items having system metadata associated therewith (par 0037, 0039]); 
selecting, based on the custom metadata, some of the data items to move between a primary storage system and a secondary storage system (Par [0039] selecting data to be deploy); and 
moving the selected data item(s) between the primary storage system and the secondary storage system (Lennon: Par [0039] deploy the data from secured database to destination organization).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 8, 10, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhvi et al (U.S. Pub No. 2018/0034890), and in view of Iwasaki et al (U.S. Pub No. 2016/0062671 A1).

As per claim 3, Singhvi does not explicitly disclose the computer-implemented method of claim 2, wherein the selected data items are co-located in a single tape library.
However, Iwasaki discloses wherein the selected items are co-located in a single tap library (par [0016]). 
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Iwasaki into the teachings of Singhvi in order to lower cost (Par [0002]).

As per claim 8, Singhvi does not explicitly disclose the computer-implemented method of claim 1, wherein the moving is part of a pre-migration process.
However, Iwasaki discloses wherein the moving is part of a pre-migration process (par [0060]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Iwasaki into the teachings of Singhvi in order to lower cost (Par [0002]).
As per claim 10, Iwasaki discloses the computer-implemented method of claim 1, wherein the moving is part of recall process (Par [0060]).

As per claim 13, Iwasaki discloses the computer program product of claim 12, wherein the selected data items are co-located in a single tape library (Par [0016]). As per claim 14, Iwasaki discloses the computer program product of claim 12, wherein the selected data items are co-located on the same magnetic recording tape (Par [0020]).
As per claim 18. The computer program product of claim 11, wherein the moving is part of a pre-migration process (par [0060]). 

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhvi et al (U.S. Pub No. 2018/0034890), and in view of Saika (U.S. Pub No. 2006/0090090049 A1).

As per claim 7, Singhvi discloses the computer-implemented method of claim 6, wherein some of the data items are selected (Par [0036]).
Singhvi does not explicitly disclose moved in response to determining that the custom metadata in the events associated with the some of the data items matches a predefined policy. 
However, Saika discloses moved in response to determining that the custom metadata in the events associated with the some of the data items matches a predefined policy (Par [0022, 0024]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Saika into the teachings of Singhvi in order to reduce cost (Par [0007]).

As per claim 17, Singhvi discloses the computer program product of claim 16, wherein some of the data items are selected (Par [0036]).
Singhvi does not explicitly disclose moved in response to determining that the custom metadata in the events associated with the some of the data items matches a predefined policy. 
However, Saika discloses moved in response to determining that the custom metadata in the events associated with the some of the data items matches a predefined policy (Par [0022, 0024]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Saika into the teachings of Singhvi in order to reduce cost (Par [0007]).




Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhvi et al (U.S. Pub No. 2018/0034890), and in view of Dain et al (U.S. Pub No. 2020/0159771 A1).

As per claim 6, Singdvi does not explicitly disclose the computer-implemented method of claim 1, wherein receiving the custom metadata includes receiving events for the data items; and comprising adding the custom metadata to a database.
However, Dain discloses wherein receiving the custom metadata includes receiving events for the data items; and comprising adding the custom metadata to a database (claim 3).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Dain into the teachings of Singhvi in order to improve the system (Par [0004]).
As per claim 16, Singdvi does not explicitly discloses the computer program product of claim 11, wherein receiving the custom metadata includes receiving events for the data items; and comprising program instructions for causing the computer to add, by the computer, the custom metadata to a database. 
However, Dain discloses wherein receiving the custom metadata includes receiving events for the data items; and comprising adding the custom metadata to a database (claim 3).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Dain into the teachings of Singhvi in order to improve the system (Par [0004]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 3, 2022
/THU N NGUYEN/Examiner, Art Unit 2154